  Case 5:21-cv-00495-PD Document 17 Filed 09/13/21 Page 1 of 1 Page ID #:33

                            UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA

                              CIVIL MINUTES – GENERAL

Case No. 5:21-cv-00495-PD                                  Date: September 13, 2021
Title       Rosanna Montego v Kililo Kijakazi




Present: The Honorable: Patricia Donahue, United States Magistrate Judge


                Isabel Martinez                                      N/A
                 Deputy Clerk                              Court Reporter / Recorder

        Attorneys Present for Plaintiff:              Attorneys Present for Defendant:

                   N/A                                                 N/A

Proceedings: (In Chambers) Order to Show Cause

      On March 24, 2021, the Court issued an Order re: Procedures in Social
Security Appeal. [Dkt. No. 7.] Defendant was ordered to electronically serve the
Administrative Record of Plaintiff within 90 days of service of the Complaint.
Plaintiff filed a proof of service on April 3, 2021. [Dkt. No. 12.] Defendant’s Answer
was due on May 26, 2021 and Defendant’s service of the Administrative Record was
due on July 6, 2021. Defendant has failed to timely serve an Answer or serve the
Administrative Record.

        Defendant is ORDERED TO SHOW CAUSE on or before September
28, 2021, why the Court should not recommend that Defendant be sanctioned for
failing to comply with the Court’s Order. Defendant may discharge this Order by
filing: (1) an Answer and serving the Administrative Records by September 28,
2021; or (2) file a document explaining why he failed to comply with the Court’s
March 24, 2021 Order.

         IT IS SO ORDERED.

                                                                                              :
                                                               Initials of Preparer   im



CV-90 (03/15)                        Civil Minutes – General                               Page 1 of 1
